THOMPSON, J.
The petitioner, Eddie Murphy, seeks authorization to file a belated appeal. Based upon trial counsel’s admission that Murphy may have requested an appeal and the State conceding that it cannot, in good faith, dispute Murphy’s allegations, the petition for belated appeal is granted. Petitioner shall be allowed a belated appeal of the judgment and sentence rendered on 14 July 2005 in Orange County, Florida. A copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
PETITION GRANTED.
PLEUS, C.J., and MONACO, J., concur.